PER CURIAM:
Kenneth O. McHam, Sr., appeals from a district court order granting the Appellees’ motion to dismiss and dismissing his civil rights complaint. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See McHam v. N.C. Mutual Life Ins. Co., No. l:05-cv-01168-NCT, 2007 WL 1695914 (M.D.N.C. June 11, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.